Holland, P. J.,
The second account of Girard Trust Company, Henry R. Hallowell and William H. S. Wells, trustees, was audited March 24, 1950.
The guardian and trustee ad litem approves the account except as to the two items, $500 counsel fee to Illinois counsel, and $500 counsel.fee to counsel for accountants, in connection with the purchase of the beneficial interest in premises 126 Center Street, Sheldon, Ill., as a home for Kathryn Bault Light, as provided in item 10 of the will.
This court has heretofore held that the trustees “may withdraw from the residuary estate a sum sufficient for the purchase of such a home, not to exceed a sum equivalent to the net proceeds of the sale of the Wynnewood property”.
The net proceeds of the sale of the Wynnewood property are $26,225.40. The total cost of acquiring the beneficial interest in this home for Mrs. Light is $21,-293.28.
As pointed out by the guardian and trustee ad litem, the home was bought from Mr. Light at a price, ($20,000) which appears to be a very reasonable one in view of the appraisements at the time of the purchase, which would indicate that, if found necessary to sell it, a profit would be shown.
Aside from this fact, as long as the cost of the home does not exceed the proceeds of the sale of the Wynne-wood property, the trustees are well within their authority under item 10 of the will. The $1,000 counsel fees were an expense inherent in the peculiar situation that had to be met by her choice of a home in Illinois rather than in Pennsylvania. There being no restriction in item 10 of the will as to her choice of a location, all necessary items connected with the acquiring the home in Illinois must be regarded as part of the pur*437chase price. The substance of the transaction must prevail over its form. These two items of $500 each are approved as stated in the account. . . .